Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

REASONS FOR ALLOWANCE
2.	Claims  1-20 are allowed.

3.	The following is an examiner’s statement of reasons for allowance:
Claims 1-4 are allowable because none of the prior art discloses or fairly suggests a system for monitoring cell-substrate impedance of excitable cells, the system comprising: a device comprising at least one well, the at least one well comprising an electrode array configured for monitoring cell-substrate impedance at millisecond time resolution; and an impedance analyzer that measures cell-substrate impedance at millisecond time resolution, and in the combination as claimed in claim 1. 
Claims  5-20 are allowable because none of the prior art discloses or fairly suggests a  method of assessing cell beating, the method comprising: providing a system for monitoring cell-substrate impedance, the system comprising: a device comprising at least one well, the at least one well comprising an electrode array configured for monitoring cell-substrate impedance at millisecond time resolution; and an impedance analyzer that measures cell-substrate impedance at millisecond time resolution; adding cells capable of beating to the at least one well; and monitoring the cell-substrate impedance at millisecond time resolution, and in the combination as claimed in claim 5. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY HE/Primary Examiner, Art Unit 2867